Case 1:20-cv-00039-TH-ZJH Document 34 Filed 06/23/20 Page 1 of 2 PageID #: 184



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  BEAUMONT DIVISION

 BRIAN C SMITH,
        Plaintiff,                                                  NO.1:20-CV-00039-TH
 vs.

 SPINDLETOP MHMR SERVICES, HOLLY
 BOREL,
        Defendants.


        ORDER ADOPTING REPORT AND RECOMMENDATION DISMISSING
                            COMPLAINT
       On March 24, 2020, United States Magistrate Judge Zack Hawthorn issued a report (Doc.

No. 17) recommending granting Defendants Spindletop MHMR Services and Holly Borel’s

(“defendants”) “Motion to Dismiss” (Doc. No. 8). Plaintiff Brian C. Smith (“Smith”) filed

multiple objections to the report including additional documents and responses. Doc. No. 18, 19,

23, 24, 26. On April 21, 2020, defendants filed their response to plaintiff’s objections to the

report and recommendation. Doc. No. 27. In this response, defendants argue for the first time

that Smith cannot recover damages under the ADA and, because Smith’s complaint seeks only

monetary damages rather than injunctive relief, Smith fails to state a claim upon which relief can

be granted. Id. at 7. Because Smith failed to file a substantive response to this claim, the

magistrate judge ordered Smith to respond within fourteen days and address his alleged inability

to recover damages under the ADA. Doc. No. 32. Should he decide to seek injunctive relief,

Smith was directed to file an amended complaint. Id. Furthermore, Smith was warned that failure

to respond could result in dismissal under Fed. R. Civ. P. 41(b). Id. Smith has failed to file a reply

or to amend his complaint and the time for doing so has passed.
Case 1:20-cv-00039-TH-ZJH Document 34 Filed 06/23/20 Page 2 of 2 PageID #: 185



      It is, therefore, ORDERED that the magistrate judge’s report and recommendation (Doc.

No. 17) is adopted to the extent it recommends dismissal. Accordingly, it is ORDERED that

Smith’s complaint is DISMISSED.

      A final judgment will be entered separately.


       SIGNED this the 23 day of June, 2020.




                                    ____________________________
                                    Thad Heartfield
                                    United States District Judge
